DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/JP2018/001798.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 1-2, 4-8, drawn to a method of sensitizing a cell to IL-2, the method comprising:


(ii) contacting the cell with IL-2 or an IL-2/13 hybrid.
  
Group II. Claims 13-14, 16-19, drawn to a modified CD25 polypeptide engineered to have increased affinity for IL-2, relative to native CD25 protein; wherein the modified CD25 polypeptide comprises one or more amino acid modifications relative to the native CD25 protein, and affinity of the modified CD25 protein for its cognate IL-2 protein is less than about 0.5 nM.

Group III. Claims 20-21, 23-24, 26, drawn to a fusion protein comprising an IL-13 sequence sufficient to bind to IL-13Rα2 at high affinity; and an IL-2 sequence sufficient to activate signaling through IL-2Rβ and γc proteins, wherein the IL-13 sequence comprises at least one amino acid modification to reduce binding of the IL-13 portion of the hybrid to IL-13Rα1.

Group IV. Claims 38, 41, drawn to a method of treating an individual in need thereof, the method comprising introducing a cell encoding a modified CD25 polypeptide wherein the CD25 protein is human CD25, and the polypeptide comprises at least one amino acid modification at one or more of positions L2, D4, M25, N27, E29, S39, G40, S41, L42, I118, H120, and K153, where numbering refers to reference sequence SEQ ID NO:1. wherein from two to ten amino acid residues are modified, and selectively activating the cell by contacting with the IL-2 or an IL-2/13 hybrid.

I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
US Patent No. 9,512,194 (Leland Stanford Junior University) discloses a fusion protein (column 13, lines 4-6) comprising an IL-13 sequence sufficient to bind to IL-13Ra2 at high affinity (column 2, lines 11-19), and a second polypeptide (column 13, lines 4-6). Stanford is silent with respect to an IL-2 sequence sufficient to activate signaling through IL-2Rβ and γc proteins.
US 2015/0218260 A1 (Hoffmann-La Roche) discloses a fusion protein (abstract; paragraphs [0116], (0201]) comprising an IL-2 sequence sufficient to activate signaling through IL-2Rβ and γc proteins (an IL-2 sequence that is captured by CD25 for presentation to IL-2Rβ and CD132(γc); paragraphs [0116], [(0201]). 
It would have been obvious to a person of ordinary skill in the art, at the time the instant invention was made, to have modified the fusion protein of Stanford, to include an IL-2 sequence sufficient to activate signaling through IL-2Rβ and γc proteins, as previously disclosed by Hoffmann, in order to provide a superior set of proteins for use in the fusion molecule. Stanford and Hoffman, in combination, disclose the fusion protein as recited in claim 20, and Stanford further discloses wherein the IL-13 sequence comprises full-length mature human IL-13 (column 2, lines 26-33). Stanford further discloses wherein the IL-13 sequence comprises at least one amino acid modification to reduce binding of the IL-13 portion of the hybrid to IL-13Rα1 (column 2, lines 15-21). Stanford further discloses wherein the IL-13 sequence comprises a set of amino acid modifications selected from {R11S, V181, R86K, D87G, T88S, K89M, L101Y, K104R, K105T} (wherein the IL-13 sequence comprises a set of amino acid comprising from 

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 


Species Election I
5a.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of CD25 modifications are as follows: 
1) {D4E; M25A, N27V, E29D, S39A, G40A, S41T, L42A, I118T, H120L, K153E}; 
(2) {M25I, N27V, E29D, L42A, I118R, H120W, K153Q}; 

(4) {L2Q, M25V, N27Y, L42A, II18R, H120W}; and 
(5) {M25L, N27V, L42A, I118N, H120M, K153G}.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 17 encompasses the species. 
The following claim(s) are generic: 13-16, and 18-19. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Species Election II
5b.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of IL-13 modifications are as follows: 
{R1 IS, VI81, R86K, D87G, T88S, K89M, LI 01Y, K104R, K105T} and
{L10V, K89R, LI 01N, K105E, R108T}. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 23 encompasses the species. 
The following claim(s) are generic: 20-21, 24, and 26. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646